Citation Nr: 1125923	
Decision Date: 07/11/11    Archive Date: 07/19/11

DOCKET NO.  09-46 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1952 to November 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran along with his son appeared and testified at a Board hearing held in Washington, DC before the undersigned Veterans Law Judge in April 2011.  A copy of the transcript of this hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO last denied service connection for a low back disorder and a left hip disorder in a May 2006 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  None of the new evidence received subsequent to May 2006 in support of the Veteran's claims for service connection for a low back disorder and a left hip disorder is material.



CONCLUSIONS OF LAW

1.  The May 2006 RO rating decision that denied service connection for a low back disorder and a left hip disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2010).

2.  New and material evidence has not been received, and the Veteran's claims for service connection for a low back disorder and a left hip disorder are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  

In the present case, notice was provided to the Veteran in March 2008.  The Board finds this notice fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  He was told it was his responsibility to support the claims with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claims, which indicates he knew of the need to provide VA with information and evidence to support his claims.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the Veteran has failed to submit new and material evidence to reopen his claims for service connection for a low back disorder and a left hip disorder, VA was not obligated to provide him with medical examination.  Nevertheless, a VA examination was provided to the Veteran in May 2008.  The Board further notes that, at the April 2011 hearing, the Veteran through his representative argued that the Veteran's claims should be remanded for a new VA examination in order to obtain medical opinions as to direct service connection.  However, as determined below, the Board does not find that new and material evidence has been received to reopen the claims.  Consequently, remand for a VA examination is not warranted.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 


II.  Analysis

The Veteran's claims for service connection for a low back disorder and a left hip disorder were last denied by the RO in a rating decision issued in May 2006.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, May 2006 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence submitted since the last rating decision issued in May 2006 includes the report of a magnetic resonance imaging (MRI) study of the Veteran's lumbar spine dated in June 2008, report of VA joints examination conducted in May 2008, a lay statement from the Veteran's spouse received in August 2009 and testimony received at a Board hearing held in April 2011 from the Veteran and his son.  

Low Back Disorder 

The Veteran was previously denied service connection for a low back disorder because the evidence failed to establish that this condition is related to service or is secondary to his service-connected synovitis of the left knee.  Thus, in order to be material, the evidence must relate to either of these unestablished facts.

The June 2008 MRI report is not new and material because it is cumulative in that evidence previously considered showed the Veteran had a current low back disorder.  Consequently, the element of a current disability had already been established.  As this evidence only provides proof of a current disability and does not establish a relationship between it and either the Veteran's service or his service-connected synovitis of the left knee, the Board finds this evidence to be merely cumulative and redundant.  Consequently, it is not sufficient to reopen the Veteran's claim for service connection for a low back disorder.

The report of the VA joints examination conducted in May 2008 is also not new and material as the VA examiner, although finding a current low back disorder (degenerative disc disease), gave a negative nexus opinion.  This evidence is therefore cumulative and redundant as a previous VA examiner had also given a negative nexus opinion related to the Veteran's claim.  (See August 2005 VA examination report.)  Furthermore, as the VA examiner gave a negative nexus opinion, this evidence is not material as it fails to raise a reasonable possibility of substantiating the claim because it does not establish a nexus relationship between the Veteran's current low back disorder and his service-connected synovitis of the left knee.

As for the statement received in August 2009 from the Veteran's spouse, although new, this statement is not material as it is also cumulative and redundant.  The Veteran's spouse merely discusses that the Veteran has "severe pain and cramps in his left hip and lower back."  Thus this evidence goes to a current disability, which has already been establish and, therefore, is not at issue as previously discussed.  There is nothing in this statement that suggests a nexus relationship exists between the Veteran's current low back and his military service or service-connected synovitis of the left knee.  Consequently, not only is this evidence cumulative and redundant, but it fails to establish one of the missing elements (i.e., nexus) and, therefore, fails to raise a reasonable possibility of substantiating the claim.

Furthermore, the Board finds the Veteran's testimony regarding this claim to not be new and material.  The Veteran's testimony relating that his low back disorder had its onset in service as part of the in-service injury is not new.  Such reports were previously made by the Veteran at VA examinations and were, therefore, previously considered by the RO in denying service connection for the Veteran's current low back disorder.  Thus, his testimony as to this theory of entitlement is merely cumulative and redundant.  The Board acknowledges that, at the April 2011 hearing, the Veteran through his representative argued that his claim should be considered under the theory of direct service connection and that an examination with a medical opinion should be obtained (in essence, requesting a remand).  However, the Board notes that the Veteran's claim was previously adjudicated by the RO on a direct basis as well as a secondary one; therefore, this is not a new theory of entitlement presented for the first time.  Even if it were, a new theory of entitlement is not a new claim and, therefore, new and material evidence must be submitted in order to reopen the prior final denial.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2010), citing Robinson v. Peake, 21 Vet. App. 545, 550 (2008) 
 (separate theories in support of a claim for a particular benefit are not equivalent to separate claims and that a final denial on one theory is a final denial on all theories).  However, the Board finds that the Veteran's testimony not new and material as to the theory of service connection on a direct basis, but is rather cumulative and redundant because, as previously discussed, the Veteran had related the same information in prior adjudications.
 
Furthermore, as to the Veteran's testimony that his VA doctors have stated that the limp he developed on the left side (reportedly due to an in-service injury to the left leg) has caused more problems (presumably meaning his low back disorder), such a statement is not adequate nexus evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (an appellant's statement about what a physician told a lay claimant does not constitute the requisite medical evidence of a medical diagnosis or of medical etiology).  Additionally, the Board finds that the testimony from the Veteran's son does not provide any nexus evidence that would help in substantiating the Veteran's claim.  Consequently, although new, his testimony is not material.

Lastly, the Board notes that, in support of his claim, the Veteran submitted and is relying on the report of a February 2004 VA peripheral nerves examination report.  As this VA examination report was previously of record, it is not new evidence.  Consequently, this evidence cannot be the basis for reopening the Veteran's claim for service connection for a low back disorder.

As the Board finds that new and material evidence has not been received, the Veteran's claim to reopen for service connection for a low back disorder must be denied.

Left Hip Disorder 

The Veteran was previously denied service connection for a left hip disorder on the basis that the medical evidence failed to establish the presence of a current disability that is related to either his military service or his service-connected synovitis of the left knee.  Thus, the new evidence received since the last denial must relate to any of these missing elements in order to be sufficiently material to reopen the Veteran's claim.

The MRI report from June 2008 only relates to the Veteran's lumbar spine and, therefore, is not new and material evidence as to the issue of service connection for a left hip disorder.  

The report of the May 2008 VA joints examination demonstrates that the VA examiner failed to identify any pathology for the Veteran's complaints of left hip pain.  X-ray evidence failed to show signs of arthritis and there were no clinical signs of any other disorder of the left hip.  Thus, this evidence is cumulative and redundant because previous VA examinations also failed to diagnose a specific left hip disorder causing the Veteran's pain in that joint.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Consequently, this evidence is not new and material as it continues to fail to establish the presence of a current disability relating to the Veteran's left hip that may be subject to service connection.

Furthermore, the report of the VA examination is not new and material because the VA examiner failed to provide a positive nexus opinion relating the Veteran's left hip pain to his service-connected synovitis of the left knee.  This evidence is therefore cumulative and redundant as a previous VA examiner had also given a negative opinion regarding the Veteran's claim.  (See August 2005 VA examination report.)  Furthermore, as the VA examiner gave a negative nexus opinion, this evidence is not material as it fails to raise a reasonable possibility of substantiating the claim because it does not establish a nexus relationship between the Veteran's current left hip pain and his service-connected synovitis of the left knee.

As for the statement received in August 2009 from the Veteran's spouse, although new, this statement is not material as it is also cumulative and redundant.  The Veteran's spouse merely discusses the Veteran has "severe pain and cramps in his left hip and lower back," without identifying what underlying malady is causing such symptoms.  Moreover, there is nothing in this statement that establishes a nexus relationship exists between the Veteran's current left hip pain and his military service or service-connected synovitis of the left knee.  Consequently, not only is this evidence cumulative and redundant, but it fails to establish any of the missing elements and, therefore, fails to raise a reasonable possibility of substantiating the claim.

In addition, the Board finds the Veteran's testimony regarding this claim to not be new and material.  The Veteran's testimony that his left hip pain had its onset in service as part of the in-service injury to his left leg is not new.  Such reports were made by the Veteran at prior VA examinations and were, therefore, previously considered by the RO in denying service connection for a left hip disorder.  Thus, his testimony as to this theory of entitlement is merely cumulative and redundant.  The Board acknowledges that, at the April 2011 hearing, the Veteran through his representative argued that his claim should be considered under the theory of direct service connection and that an examination with a medical opinion should be obtained (in essence, requesting a remand).  However, the Board notes that the Veteran's claim was previously adjudicated by the RO on a direct basis as well as a secondary one; therefore, this is not a new theory of entitlement presented for the first time.  Even if it were, a new theory of entitlement is not a new claim and, therefore, new and material evidence must be submitted in order to reopen the prior final denial.  See Velez v. Shinseki, 23 Vet. App. 199, 206 (2010), citing Robinson v. Peake, 21 Vet. App. 545, 550 (2008) (separate theories in support of a claim for a particular benefit are not equivalent to separate claims and that a final denial on one theory is a final denial on all theories).  However, the Board finds that the Veteran's testimony not new and material as to service connection on a direct basis but is rather cumulative and redundant because, as previously discussed, the Veteran had related the same information during prior adjudications of this claim.

Furthermore, as to the Veteran's testimony that his VA doctors have stated that the limp he developed on the left side (reportedly from an in-service injury to the left leg) has caused more problems (presumably meaning his left hip pain), such a statement is not adequate nexus evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (an appellant's statement about what a physician told a lay claimant does not constitute the requisite medical evidence of a medical diagnosis or of medical etiology).  Thus, this does not constitute new and material evidence.

Additionally, the Board finds that the testimony from the Veteran's son does not provide any nexus evidence that would help in substantiating the Veteran's claim.  Consequently, although new, his testimony is not material.

Lastly, the Board notes that, in support of his claim, the Veteran submitted and is relying on the report of a February 2004 VA peripheral nerves examination report.  As this VA examination report was previously of record, it is not new evidence.  Consequently, this evidence cannot be the basis for reopening the Veteran's claim for service connection for a left hip disorder.

As the Board finds that new and material evidence has not been received, the Veteran's claim to reopen for service connection for a left hip disorder must be denied.


ORDER

New and material evidence having not been received, the Veteran's claim to reopen for entitlement to service connection for a low back disorder is denied.

New and material evidence having not been received, the Veteran's claim to reopen for entitlement to service connection for a left hip disorder is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


